___________

                                  No. 96-1312
                                  ___________

United States of America,              *
                                       *
     Plaintiff - Appellant,            *
                                       * Appeal from the United States
     v.                                * District Court for the
                                       * Western District of Arkansas.
Milton Gary Marshall,                  *
                                       *        [PUBLISHED]
     Defendant - Appellee.             *
                                  ___________

                     Submitted:   February 23, 1996

                         Filed:   March 8, 1996
                                  ___________

Before BOWMAN, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________


PER CURIAM.


     Milton   Gary   Marshall   was   convicted   of   causing   others   to   file
fraudulent federal income tax returns in violation of 26 U.S.C. § 7206(2).
The district court sentenced him to fifty-one months in prison, one year
of supervised release, and a $15,000 fine.         Marshall appealed, and the
district court ordered his release pending appeal.       The government appeals
this release order under 18 U.S.C. §§ 3145(c) and 3731.1         We reverse.


     The Bail Reform Act of 1984 made it much more difficult for a
convicted criminal defendant to obtain his release pending appeal.




      1
       Alternatively, the government could have filed a detention
motion under F.R.A.P. 9(b) in Marshall's pending appeal. In either
case, our review of the release/detention question is governed
procedurally by 18 U.S.C. § 3145(c) and F.R.A.P. 9(a). The parties
have provided us with statements of position, a copy of the
district court's order, and a transcript of the sentencing
proceedings, so this question is ready for decision.
The Act's intent "was, bluntly, that fewer convicted persons remain at
large while pursuing their appeals."      United States v. Powell, 761 F.2d
1227, 1231 (8th Cir. 1985) (en banc).   For crimes of the type committed by
Marshall, release pending appeal now requires that the district court or
this court find (A) by clear and convincing evidence that the defendant is
unlikely to flee or pose a danger to others, and (B) that his appeal
"raises a substantial question of law or fact" that is likely to result in
reversal, new trial, or reduction to a sentence that would be served before
disposition of the appeal.   18 U.S.C. § 3143(b)(1)(A) & (B).


     The district court ignored requirement (B), giving as reasons for
Marshall's release only that he is "not a risk to flee," that detention
"would be very, very harsh and restrictive on you," and "that the appeal
can be handled relatively quickly."     This was error.   Moreover, Marshall
did not satisfy requirement (B) in his statement of position to this court;
indeed, he did not even identify what issues he will raise on appeal.     We
require a showing that the appeal presents "a close question" -- not
"simply that reasonable judges could differ" -- on a question "so integral
to the merits of the conviction that it is more probable than not that
reversal or a new trial will occur if the question is decided in the
defendant's favor."   Powell, 761 F.2d at 1234.     Thus, Marshall must be
detained pending appeal.


     The district court order releasing Milton Gary Marshall pending
appeal is reversed.    The case is remanded for the limited purpose of
imposing an appropriate detention order.      This partial remand does not
affect Marshall's pending appeal.


     A true copy.


           Attest:


                CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -2-